GALWAY, J.,
concurring specially in part and dissenting in part. I agree with the majority that the New Hampshire Legislature has not defined a constitutionally adequate education. The majority and I part ways over the remedy for this failure. The majority would retain jurisdiction of this appeal and would consider remand to the trial court, or appointment of a special master, if the legislature, by the end of fiscal year 2007, continues not to define a constitutionally adequate education. I fear that by so doing we risk taking over the legislature’s role in shaping educational and fiscal policy. The judiciary should be unwilling to assume that risk. Rather than retain jurisdiction and later remand to the superior court, I believe that the court should today declare House Bill 616 unconstitutional on its face. Consistent with the plaintiffs’ request, we should stay this ruling until the end of fiscal year 2007 so that school districts will receive the state funding they anticipated.
Part II, Article 83 of the New Hampshire Constitution provides: “[I]t shall be the duty of the legislators ... to cherish the interest of literature and the sciences, and... public schools, to encourage... public institutions ... for the promotion of agriculture, arts, sciences, commerce, trades, manufactures, and natural history of the country____” Under Part II, Article 83, it is the legislature’s duty to provide every educable child with a constitutionally adequate public education. Claremont School Dist. v. Governor, 138 N.H. 183, 184 (1993). A constitutionally adequate public education gives our children a safety net — a guarantee that, at a minimum, they will receive a state-funded constitutionally adequate education, regardless of where they live and how much money their parents earn.
Providing a constitutionally adequate education to the children of this State entails: “defining] a[] [constitutionally] adequate education, determining] the cost, funding] it with constitutional taxes, and ensuring] its delivery through accountability.” Claremont School Dist. v. Governor (Accountability), 147 N.H. 499, 505 (2002) (quotation omitted). *172This court did not impose these duties upon the legislature; they derive from our State Constitution.
As the majority finds, the legislature has yet to define a constitutionally adequate education. In 1998, it enacted RSA 193-E:2 (Supp. 2005). That year, the State admitted that it had not “completed its efforts to define and implement a constitutionally adequate education.” Claremont School Dist. v. Governor (Motion for Extension of Deadlines), 143 N.H. 154, 160 (1998). In this case, the State contends that RSA 193-E:2 is the definition of a constitutionally adequate education. As the majority aptly observes, the seven criteria set forth in that statute are no more than a restatement of the “general, aspirational guidelines” we quoted -with approval in Claremont School District v. Governor, 142 N.H. 462, 474-75 (1997) (Claremont II)• Aspirational guidelines do not provide a safety net for our children. Aspirational guidelines do not “give specific substantive content” to a constitutionally adequate education and “to the program [the legislature] deems necessary to provide that education.” Claremont II, 142 N.H. at 475 (quotations omitted).
Without such a definition, the legislature cannot fulfill its mandate to determine the cost of providing a constitutionally adequate education to our children. As we stated in Opinion of the Justices (Reformed School Financing Systems), 145 N.H. 474, 478 (2000): “It is not possible to determine the level of funding required to provide the children of this State with a constitutionally adequate education until its essential elements have been identified and defined.” Thus, as the trial court observed, “While great latitude must be granted to the Legislature to develop a formula or methodology to compute [the cost of a constitutionally adequate education], it must fulfill its duty by, in fact, determining the cost in accordance with its definition of an adequate education.”
As the trial court aptly found, the current education funding law, House Bill 616, is constitutionally infirm for just this reason — it is not tethered to a definition of a constitutionally adequate education. In the trial court’s words, House Bill 616 does not “provide^ for a calculation of the cost of a[] [constitutionally] adequate education, per pupil or otherwise.” Rather, it “arbitrarily establishes an amount to be dedicated to providing [such] an ... education.” Because House Bill 616 is not linked to a definition of a constitutionally adequate education, I believe that the court should declare it facially unconstitutional.
It is the legislature’s job, not ours, to define a constitutionally adequate education, and to determine the mechanism by which to fund it. Claremont II, 142 N.H. at 476-77. It is our job to determine whether the legislature has complied with its constitutional obligation. “[W]e were not appointed *173to establish educational policy .... That is why we leave such matters, consistent with the Constitution, to the two co-equal branches of government.” Id. at 475. Our sole duty is to “uphold and implement the New Hampshire Constitution.” Id.
“While it is appropriate to give due deference to a co-equal branch of government as long as it is functioning within constitutional constraints, it would be a serious dereliction on our part to deliberately ignore a clear constitutional violation.” Baines v. N.H. Senate President, 152 N.H. 124, 129 (2005) (quotation omitted). I believe that, by remanding to the superior court, or by appointing a special master, we risk usurping the legislature’s prerogative to set educational and fiscal policy. Accordingly, I believe that we should declare House Bill 616 unconstitutional for the reasons the superior court sets forth in its decision. Once the legislature provides the children of this State with what it determines to be a constitutionally adequate education, the mandate of the constitution will be satisfied, and our role will be concluded.
I believe strongly that it is not our role to “sit in continuous judgment over educational policy decisions made by the legislature and the Governor.” Claremont School Dist., 147 N.H. at 524 (Nadeau and Dalianis, JJ., dissenting). Nor is it our role to judge the legislature’s fiscal policy. See id. By retaining jurisdiction of this appeal, I believe that the majority moves us dangerously close to taking these policy-making roles for ourselves and deciding questions that are not ours to answer. See Hughes v. Speaker, N.H. House of Representatives, 152 N.H. 276, 283-88 (2005) (discussing political question doctrine).
For these reasons, respectfully, I concur in the majority’s determination that the legislature has not defined a constitutionally adequate education and dissent from its decision to retain jurisdiction of this appeal indefinitely.